     Case 2:17-md-02785-DDC-TJJ Document 1920 Filed 10/04/19 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



IN RE: EpiPen (Epinephrine Injection, USP)      CASE NO.: 2:17-MD-02785-DDC-TJJ
Marketing, Sales Practices and Antitrust
Litigation                                      Hon. Daniel D. Crabtree
                                                Hon. Teresa J. James


This Document Relates To :

SANOFI-AVENTIS U.S. LLC,                        CASE NO.: 2:17-CV-02452-DDC-TJJ

                      Plaintiff-Counterclaim
                      Defendant,

       v.

MYLAN Inc., et al.,

                      Defendants-Counterclaim
                      Plaintiffs.


                                      EXHIBIT INDEX

Exhibit 3              Excerpted Deposition Transcript of Thomas R. Varner – May 29, 2019

Exhibit 4              Excerpted Deposition Transcript of Gary Zieziula – May 31, 2019

Exhibit 10             Supplemental Expert Disclosure of Thomas R. Varner – June 26, 2019
     Case 2:17-md-02785-DDC-TJJ Document 1920 Filed 10/04/19 Page 2 of 2




                                  CERTIFICATE OF SERVICE

       I hereby certify that on October 4, 2019, the foregoing was filed via CM-ECF and by

email to all counsel of record.


                                                       /s/ Eric S. Hochstadt
                                                       Eric S. Hochstadt
